Electronically Filed
                                                          Supreme Court
                                                          SCPW-11-0000733
                                                          28-OCT-2011
                                                          10:09 AM



                         NO. SCPW-11-0000733

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   RAYMOND GONSALVES, Petitioner,

                                 vs.

                DISTRICT COURT OF THE FIRST CIRCUIT,
                    STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
   (CASE NOS. 1DTI-06-012226, 1DTI-06-024476, 1DTI-06-119492,
 1DTI-06-120263, 1DTC-06-013780, 1DTI-07-036645, 1DTI-07-032679,
 1DTI-07-166063, 1DTI-07-166045, 1DTI-07-165292, 1DTI-07-177024,
       1DTI-07-118898, 1DTI-08-038923, and 1DTI-08-008347)

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

            Upon consideration of the motion for reconsideration of
the October 14, 2011 order denying the petition for a writ of
mandamus,
            IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
            DATED: Honolulu, Hawai#i, October 28, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna